EXHIBIT H
5/8/2019

Jenner & Block | FCPA and Anti-Corruption

 

 

 

 

   

ABOUTUS OURPEOPLE OURWORK OURPUBLIC SERVICE JOINUS LIBRARY SEARCH
OUR WORK ____} Overview | Our Work | From the Library
INVESTIGATIONS, FCPA AND ANTI-CORRUPTION sentnneeoneaneacy
COMPLIANCE AND noe
DEFENSE BUSINESS
Since its enactment in 1977, the Foreign Corrupt Practices Act GUIDE TO

False Claims Act and Qui
Tam

FGCPA and Anti-Corruption

Internal Investigations

https:/jenner.com/practices/313

(FCPA) has had a lasting and profound effect on the way
companies and individuals do business within the United States
and abroad. In recent years, the Act has moved front and center in
the news because of increasingly aggressive government
enforcement by the US Department of Justice and US Securities
and Exchange Commission. Companies across all sectors have
lost hundreds of millions of dollars — and suffered irreparable harm
to their business reputation, stock price, valuation and general

good will — as the result of criminal and civil FCPA sanctions.

Jenner & Block has one of the nation’s leading FCPA practices, representing
global companies in defense of FCPA claims and in all phases of compliance with
the FCPA and other anti-corruption laws, from training and development of internal
controls, compliance counseling, internal investigations and negotiations with the
United States and other governments.

The hallmark of a strong FCPA practice is keeping its clients out of trouble: by
working with in-house lawyers and business people to develop appropriate internal
controls that meet the specific needs of the company and that detect/prevent
violations; by designing and/or conducting regular training of company personnel;
by structuring, advising on, and conducting anti-corruption due diligence, whether
for third-party service providers or in the context of acquisitions; and by
counseling on the resolution of specific compliance issues as they arise in day-to-
day business operations.

Our lawyers have developed compliance programs for major multi-national
companies across numerous sectors of the economy, including defense industries,
financial institutions, oil and gas, media companies, government contractors of all
kinds, retail establishments, among others, and provided training to literally tens of
thousands of corporate personnel as well as for smaller businesses with fewer
than 500 employees. Our FCPA team also brings a nuanced understanding of the
intersections of the FCPA with federal securities laws, Sarbanes-Oxley, Dodd-
Frank, export control laws and other anti-corruption laws, including the UK Bribery
Act.

When issues arise, our clients benefit from Jenner & Block’s world-class
reputation and skill in conducting internal investigations. Our range and depth of
experience enables us to conduct internal investigations with care and rigor,
ensuring that our clients have obtained the facts they need and that the
investigation will withstand the strictest of scrutiny by regulators. At the same
time, we understand how to operate flexibly and expeditiously, the need to conduct
investigations in an efficient and flexible manner that is sensitive to the needs of
our clients’ business operations. Jenner & Block also provides our clients with
seasoned judgment to assess the gravity and veracity of the allegations and to
make informed decisions under difficult, often time-sensitive circumstances. We
advise clients on the most effective methods to mitigate the impact of any alleged
misconduct, including the potential benefits and risks of voluntary disclosure when
appropriate.

Jenner & Block brings longstanding experience in negotiating and resolving
matters with the Department of Justice, the Securities and Exchange Commission
and other authorities. We have represented many companies before these
enforcement authorities, in all stages of enforcement actions, from initial
investigation by the government to final settlement. We also have a deep
understanding of trends in FCPA enforcement and the regulators’ approach to the
issues our clients face. As a result, we understand how to advocate effectively for

       
   

i ANTI-CORRUPTION
LAWS
E2018

 

F BUSINESS
GUIDE TO
{ ANTECORRUPTION
+ LAWS 2016

+ MID-YEAR UPDATE

   
    
   
   

 

OUR PRACTICE IS GLOBAL

 

(Click map to enlarge)

1/2
5/8/2019 Jenner & Block | FCPA and Anti-Corruption

our clients before the relevant government agencies in order to help achieve the
best possible resolution

We offer clients a wealth of experience, with two former US attorneys, the former
associate attorney general (third-ranking official in the US. Department of Justice),
and former assistant United States attorneys from jurisdictions throughout the
country. In addition, the practice includes several former SEC enforcement
attorneys, including the former associate director of the SEC’s Division of
Enforcement. As a group, our lawyers have represented dozens of companies in
FCPA and anti-corruption matters of all types.

Our FCPA practice literally spans the globe. We have conducted dozens of FCPA
investigations, compliance reviews and due diligence counseling for major
corporate clients in jurisdictions across the world, including Afghanistan, Algeria,
Argentina, Azerbaijan, Austria, Albania, Belgium, Bolivia, Brazil, Cambodia,
Colombia, China, Croatia, Czech Republic, Democratic Republic of Congo,
Ecuador, England, Equatorial Guinea, Egypt, France, Gabon, Germany, Ghana,
Greece, India, Indonesia, traq, Japan, Korea, Kuwait, Mexico, Myanmar, Nepal,
the Netherlands, the Philippines, Romania, the Russian Federation, Saudi Arabia,
Slovenia, Switzerland, Taiwan, Thailand, United Arab Emirates, United States,
Uzbekistan, Venezuela and Zimbabwe.

 

 

Locations Aasae Extranet Attorney Advertising Lega! Notices Privacy Policy

i
(.nstnnnnnnenninmniitintaracntttninnnainnmnenmi

https://fenner.com/practices/313 2/2
